Citation Nr: 0433388	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  04-36 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945; he died in January 1998.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Montgomery, Alabama.  The appellant voiced 
disagreement in August 2003 and a Statement of the Case (SOC) 
was issued in October 2004.  Later that month, the appellant 
perfected her appeal.

A review of the record reveals that the appellant's cause of 
death claim was previously denied by a February 1998 rating 
decision.  The February 2003 rating decision on appeal did 
not explicitly address whether new and material evidence had 
been submitted to reopen this previously denied claim, but 
merely classified it as a "reopened" claim.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
recharacterized as shown above.  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claim has been developed and obtained and all 
due process concerns have been addressed.

2.  Service connection for the cause of the veteran's death 
was denied in a February 1998 rating decision.  

3.  Although the appellant was notified of this determination 
and of her appellate rights, the appellant did not file a 
notice of disagreement within one year of her March 1998 
notification.

4.  Evidence received subsequent to February 1998 does not 
relate to an unestablished fact necessary to substantiate a 
cause of death claim.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision that denied service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7105 (West 1991); currently 38 U.S.C.A. § 7105 
(West 2002). 

2.  Evidence received since the February 1998 rating decision 
denying service connection for the cause of the veteran's 
death is not new and material and does not service to reopen 
the claim for that benefit.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA.  VA must notify the 
claimant of evidence and information necessary to 
substantiate her claim and inform her whether she or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Prior to adjudication of her claim, the appellant 
was notified by letter in April 2002 that new and material 
evidence was needed from her and reminded of the criteria for 
cause of death service connection.  The April 2002 letter 
also informed her that VA would make reasonable efforts to 
obtain evidence to support her claim but that she had to 
provide VA with enough information about the evidence so that 
a request could be made.  She was informed VA would try to 
help her get such things as medical records, employment 
records, or records from government agencies.  She was also 
reminded that it was still her responsibility to make sure 
the records were received by VA and informed of where to send 
any evidence she obtained himself.  In this way, it may be 
concluded the appellant was advised to submit any pertinent 
evidence in her possession.  

The appellant was again notified of the portion of the 
information and evidence necessary to substantiate her claim 
for which she is responsible and which evidence it is VA's 
duty to assist her in obtaining by letter in November 2003.  
The letter also updated the appellant on the evidence that 
had already been obtained in support of her claim.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Accordingly, the Board considers the VA's 
notice requirements have been met.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The Board notes that VA's duty to assist does not 
include the duty to provide a VA examination to obtain a 
medical opinion for claims based on new and material 
evidence.  See 38 C.F.R. § 3.159(c)(4) (2003).  Regardless, a 
medical opinion pertinent to the appellant's new etiological 
argument was obtained in January 2003.  The resulting report 
has been obtained.  The veteran's service medical records, VA 
medical records, a death certificate, and evidence from a 
private physician have been associated with the claims 
folder.  While the death certificate appears to suggest that 
the veteran may have been hospitalized at a private hospital 
at the time of his death, the appellant has not authorized VA 
to obtain any private evidence on her behalf.  In fact, the 
appellant indicated in May 2002 correspondence that the 
veteran's treatment records were located at VA facilities.  
As the appellant has not identified evidence not of record or 
authorized VA to obtain evidence on her behalf, the Board 
concludes that no further assistance to the appellant 
regarding development of evidence is required, and would be 
otherwise unproductive and futile.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997). 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2004).  
A contributory cause of death is inherently one that is not 
related to the principal cause of death.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312 (c)(1) (2004).

Here, service connection for the cause of the veteran's death 
was denied in a February 1998 rating decision.  The appellant 
was notified in March 1998 that her claim for service-
connected death benefits was denied.  The March 1998 letter 
also informed her of her appellate rights.  She was again 
reminded in July 1998 that the evidence did not show that the 
veteran's death resulted from a service-connected disease or 
injury.  The appellant did not file a notice of disagreement 
within one year of her March 1998 notification and the denial 
of service connection for the cause of the veteran's death 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002) (prior 
unappealed decisions of the RO are final).

In January 2002, the RO received the appellant's claim to 
reopen.  Despite reminding the appellant of the necessity of 
submitting new and material evidence, the RO indicated in the 
February 2003 rating decision that entitlement to service 
connection for the cause of the veteran's death remained 
denied without explicitly considering the preliminary issue 
of whether the appellant had submitted new and material 
evidence to reopen the claim.  However, the Board has 
jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the appellant is 
entitled to service connection for the cause of the veteran's 
death.  Bernard v. Brown, 4 Vet. App. 384, 391 (1993) 
(interpreting the provision contained in 38 U.S.C.A. 
§ 7104(a) that the Board has jurisdiction to decide "all 
questions in a matter" on appeal).  When a claimant submits 
a claim for service connection, the question of whether there 
is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id. 

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See VAOPGCPREC 16-92 (1992).  
Therefore, the Board must decide whether the appellant will 
be prejudiced by its consideration of the issue.  

Although the relevant statutes and regulations regarding new 
and material evidence were not included in the SOC, the 
appellant's due process rights are not violated by this Board 
decision.  When the RO denied these claims in February 2003, 
it necessarily reviewed all of the evidence of record to 
reach that decision (even noting that service connection had 
previously been denied in both the rating decision and the 
SOC).  Since the Board must review all of the evidence of 
record in order to determine whether new evidence has been 
presented and whether it is material to the underlying issue, 
the appellant is not prejudiced by the Board's consideration 
of the preliminary issue of whether new and material evidence 
has been submitted.  Essentially, in adjudicating these 
claims on the merits, the RO gave the appellant more of a 
review than she was entitled to.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  38 U.S.C.A. § 5108 (West 2002); Manio v. 
Derwinski, 1 Vet. App 145 (1991).  Whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed by the Board before the Board can 
consider the underlying claim.  38 U.S.C.A. § 5108 (West 
2002); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.  If any evidence is new and material, the claim 
is reopened, and the underlying claim for service connection 
may be addressed with consideration given to all the evidence 
of record.  
 
New evidence is existing evidence not previously submitted to 
agency decisionmakers while material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2004).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id. 

At the time of the February 1998 rating decision, the 
veteran's service medical records, private medical evidence, 
VA medical records, and his death certificate were associated 
with his claims folder.   The evidence of record showed that 
the veteran died in January 1998 from a brain stem stroke due 
to pneumonia, with an approximate one-month interval between 
onset and death.  At the time of his death, the veteran was 
service-connected for anxiety reaction and for residuals of a 
shrapnel wound of the left thigh, evaluated as 50 percent 
disabling and 30 percent disabling respectively.

The evidence of record at the time of the February 1998 
rating decision also included a February 1997 note, written 
on a prescription pad, by which a private physician indicated 
that the veteran had hypertension, a cerebrovascular accident 
with paralysis of his left side, and seizures.  The private 
physician wrote that these conditions were probably the 
result of the veteran's service injury to the left thigh and 
stress resulting from his overseas duty during World War II.

Evidence associated with the claims folder subsequent to the 
February 1998 rating decision include statements from the 
appellant that the veteran's service-connected disabilities 
contributed to his death and a statement in May 2002 
correspondence that a VA physician had informed her 
medication to treat the veteran's service connected 
disabilities contributed to his death.  Other evidence 
associated with the claims file since 1998 includes VA 
medical records.  

Lay assertions cannot service as the predicate to reopen a 
claim.  Hickson v. West, 11 Vet. App. 374 (1998).  As such, 
the appellant's assertions that the veteran's service-
connected disabilities, to include prescribed medications, 
contributed to the veteran's death are not material evidence.  
See also Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a 
layperson's account of what a doctor purportedly said is too 
attenuated and inherently unreliable to constitute medical 
evidence).  

The VA medical records do not contain medical evidence 
suggesting that the veteran's service-connected disabilities 
contributed to his death or that his cause of death was due 
to an in-service injury or disease.  As to any link between 
the veteran's medication and his cause of death, an opinion 
obtained in January 2003 addressing that question resulted in 
the physician advising she was unable to find any correlation 
between the veteran's prescribed psychiatric medications and 
his cause of death.  As such, the Board concludes that the 
obtained VA medical records do not, by themself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate a cause of death 
claim.  Accordingly, the VA medical records are not material.

In brief, the Board concludes that the evidence submitted 
since the RO's February 1998 rating decision is not new and 
material and does not serve to reopen the appellant's claim 
of entitlement to service connection the cause of the 
veteran's death.  As the preponderance of the evidence is 
against the appellant's claim to reopen, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence to reopen the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death has not been received and this claim is 
denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



